Cas@| 2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 1 of 40 PagelD #: 1

U NITED SSPRES asreter Cover

 

Tor Wwe Soomean Sesiazer of Lara

 

 

 

 

Media: Ge, prose,

 

 

 

 

 

 

 

 

 

 

 

 

a 2:20 -cv-06 72 JRS -MID
Modket Nous
QB. amen \ en on TATy ED
The ECT Verce Nake, Triana patel
Respanere JAN 07 2020
U.S. Cree KY S OFFICE

INDIA ADOLIC IAIMLIAK
NAT Wi Nt tAN:

 

 

 

 

Rele\i oner Nod S, Cet, C herein Ye Pebioner ech ng Pf

 

Sey healag petitions Ve Venardde, Couct pursuant be WUS.C at

 

| SDA Crea “3 4") \e issue oWabeFibeas Corpus

 

 

Common ina Respondent Be \ omer (\noren We “tes ent"), \Neden oe

 

My Ye Ant Corvec\ional Lnstitubion Lecce \Yoate, iON Chore in

 

NECE-THA) te reimay lng oncondtstroneh mBeat She

 

pekibion by TAR ne \AR ‘dlawing Aun Od Condabtional dah; qahns

 

VAY Meru ee pediMionssome. twenlucsaven xt) das &2

 

occnal ae\—conduct \sow- Clore Coren “ecr’) oN Se sum oy ATi, Sellers

 

CE) ‘eagle uncondtbiondla ia rdlebson Dye.

 

 

Process \=\5 pnass wet Duk Srnpess Yo the cots) om
ees OW PUGS e@ ‘Anoage ta Ne Ox Hones’ costal by

 

= e ts Vratle-paee na \euel. Foo ‘echo oe

 

Cnconsis ronal adks a) +N estoag wll fesiaon. dco \nis pact eS

 

Me Rav Scclel dares

 

 

 

 

 

 

Neh If
Cas

K

2:20-cv-00014-JRS-MJD Document 1 Filed 01/07/20 Page 2 of 40 PagelD #: 2

XL Saasdielien |

 

| “ATi gurl ge sonar (his Seer

 

shrek

  
 

 

; . neers, ASABIAN O4. Finol \ ver ever ¢ RAST
7 re ad OD. est,

Qebes vs Ga, LC-cr ADSOB IAMS a

 

 

ot Von \ Yl han th Con's be

JE Arte phonic curb jreacegrdd nthe spectel I
flue C eer \occled insite Jethe eC | 3
tort mone: emer it Claesetn the * CH \, Waid while a

   

\ ~S ney

 

Vee peincigal FCL-THASWY, is nordtheless
ccited A juasd) icons -

stron ear R. Loge “ \\e pesone’s | Ane) whe cost ion a.
>FCR= -\YtA, waeida e, operches 3s within Wy Cok a

We Gon Se Tre, hus person jpeShen orrbath the

  

Thecakerdl ude Ndsen,

 

oe ene

Reine a0. vk N Wig Cornisea aS z ucts ber The. a

    

 

 

   

 

— seri sds de-mbor wadahen &
nel ie Stina ¢ Noell
Ss DS Comtremen seas | lven,

   
     

wane he iOMars Gust

 

Ifrespondearon) Wis aces vn vidhetion oh ee Process te

   

Net s encgnstitaionell Ret .
pation’ .

ore CLC es. Le Coutts. Blees ‘Neat See

 

| Secbuy 48S ee ou a soul ‘Das

 

\ibchad

 

ASSL

SS

IX x wn theican; line tool cre) {= earning, chessles\ _
dvepecess lade PAioroReds inteRarwdh
\e)5 Gedo ve eosin, SQA WN 319, BAIN Ge”

 

 

 

| xa ieeesi 03 felichS Prspee seit Nac les Ven sehen,

 
Cask

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 3 of 40 PagelD #: 3

Cone nement)} Momus Dends, OAOIEO.S. Dobe LEX2S 60474,

 

Gusto, AG-ev-QO41F-NRU CS. D» Tl. Mus © 2.046) be S,

 

QAsoners ‘cles CAM al Specie Noe process videos, NaN conneckion with,

 

AisciQinery clnerges oa) We crng ore alsa peep o)) mas MW [e\

 

\ eos actions Mdeienvs Weer, 148 EM MANY, LASO-SA C144

 

 

Cy Ce. AXX UW) Cc Pasonars hve we Non ownentel constitulnnn cal praccess

 

be cones YS ows Seles v Belo, SUS EF, Supe. 494, Sol CS. Q.

 

Tene WITS Cad ok liu

 
 

Nb 499 Bab 4358,

 

 

Neer wn © CIN Cy AMY d\cibelion ond gustan tales

 

 

O witha Cs aw Rasoner Connat le Veecig line) Ww a, mennerfor prelding

 

o-ccesonalale albenade es eKe POASE. Wee cic” ).

 

ig. The ealikioner cs Seley Valens “ean the relevent pence. s

 

 
   

bcilalbe ‘bo Wien Maeauela aC

 

   

Vere Nhe MRED os rege 4d U S A, 3 ASG os,

 

 

[he Paso Libigal olor" RS Sem | Lo

 

 

 

 

: Lncideat Repock, 333% 082

 

 

 

 

 

 

  

. nivel |
), On Fedex Mecanber Gt, 0 AY, Wsaght bs SuBerSe aaa WS
C\ vente omer eciyta \ ‘es

 

  

Pltio, Clase on hemor mede Wur braces Clexse', the

 

Long nea hes dn Wealamretonr Dey speci seal \D. C. Gd. 38

 

 

AZ U4 elseg. + The \ aun

 

 

= \G-A99S; AY VS.C. 3 SEAL LE)§ «

 

 

SYVAZ CN.

 

HD. Ge S AB-NU treads cs Fallows

 

 

De tation Oe QLesoyN.

 

As ose in Haig SUbeluplery We Vern Rerson * acludes GA

 

S XSL

lindividaed, \n executor Swati ne ohter personal tepeseachivey

 

 

 

 
Cag@ 2:20-cv-00019-JRS-MJD Document1 Filed 01/07/20 Page 4 of 40 PagelD #: 4

 

QT O-Cor ocahion Sere CBSOC\ Sotion or other le. al oa a

an Tcomments.\ edt, may lhe Wore wera ok : cease othe

HRSA Clabi ob adhdher orn organize Suerte as us
toe Vee Peback or Coluntste- oo

9. BCG “YY. powvidks cs Fallows?

— Recconal iuididkon bes Yeon enduring teledsonshi pe

| A Dahsth SF Colynbra cope moy exerdse personal
adit On OVE om 1405 mm" Nona aids iy erage wares

. a oe waiter} Ne or le Viet lece ok business. in, the.
_ Bib on 4 athe C3. be eal ‘pe Fel fel lice on ce

vb The rer\ Roceos A Prisons Chere the “F gor)

ony \secking ss ve redler are gcch (2 ONS. os Nek BV bc. Cade

| g ABU AZ ote ecch fy in’ ows mowteln bg DeCae Paves eel
_[hpdsce isin my She Davide SCoLoasisa” cg cordeegaled by

oe 0.C Ce Cole SAS spectral, Ls Vren ore Sormiched ois yal a

7 conduc tpsiacceSion Se ofa $20 FirstSt. WW

FROP centr.

— [MWeshiadton, BG 20534,
- he al resent rhckives She Nis oe Pence CQ
dpa SSCs Ba.

a 4S, Pepe A Ons. seutrlyy Respanburt B Lammnerqa) Wis EP
ee Poss vines’ Mn Weshinty, bc, ‘wevala She FRAPS. Abad

— [Neos tu fod saphno ontumbeh by D.C ths AZ -y2CC)» \

a rk i \ |ccnington “8G, Nos Mite es ONS. omy _—
a ack employee beadilsy os coe lag Dale Cole x
AS. p.G Ch. $ UG ASS Seats os Selon!

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

  
    

 

 

   
 
 
 
 
 
 

 

 

 

 

 

 

 

 

 
Cas

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 5 of 40 PagelD #: 5

May Semen ative COU athe nena tanner or debeines, bn

 

Aix orcthur person debe ss dha teickes or heal ects

 

 

 

Adiverte Wie oo ke a peson nV shawl? on Le. Cop, Se wana
ay Commins ane Selene None. ex ists, atin eix hors serthe desea

 

dA Seek Wee pechy s2 deleinal She com de $30.

 

AW TW, ARU.S.C SSAC) mandebes ox Ee\lows?

 

Delivers pooner or Commbymot, When o paisonen pursvank:

 

Vo oc Court onken | iS “placed \n the casa sla person Tn dhepe Pa.

 

Rona mrcortecional Fe d\Nnas CO. COPY Ve oclersha\\ be JAiwere bn

 

Such Dears Draco Soh Sat OS evddence A athorh, \,

 

WAS. \ onder ual Nhe rebuce enborsa, ~

 

Utensils thee he one

 

“uso Xn ocean erhauck poperlsthe proce ces overelbe be Ye

 

\ionorNaemodathe ceapniens ARe- on Yrardor do gonaccess.4n

 

 

Nee couts—e paltionerwes Sit segs be fen iio
pesdichign, os per 3 CER § SHAS.

 

AG The only COP ont Gad neve vend og Respanl wt Lommer

 

ow Wad caeats b We petting coon atnaizes \We

 

pes pont \e Lol We pal tour A ECE-TA oe cnt Wis wali %

 

money, wring We Rtlouing Sarl dementes CAY Ve ner Ak

 

Seal ke Cour’ Aw. eycatn Sanur Dobhe chek’ (2) Ye

 

repigh endbssewale oo Ui <okes Murda onic nebucn} cod CO

 

WY “paler ecomunlemorte uals ibs SourCH comers es signe oy the

 

wean’ Leta dean joe Sigacue, |

 

AT Te endarsa

  

 

 

SOA Ce 0 i Dn Cs v. 3 __

 

 

 

 

\G-cr-AD305 COs Mass.)

 

NB We panpecoclerdrts rum rvinent Wyss ever been secur. onthe pelitions

 

hoon, cnc even Wrage. caehionsr ls late Pm se. cnce \aebane. WR

 

 

S&S

 

 
Cag@ 2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 6 of 40 PagelD #: 6

—__ [Isenkereing Weertng on or leak Sonvern ADbh, 204%. a

Pa plies Walalye, baSSugong Siiget sean
es Away Lexis t exus ror on ees Ka KXDLNO
| Cour decisions cvsletle tp lviy er hens ‘ Bled nig

— Ca\-\nea d ever ¢ “Mw be exeschoe pa ml ona niin S

wf \, C Coe 8 3s ASA ek segs “oe Pom.

— WCod. & AC-AI0S.
“20, Really pursvete te, 3 BY Si Cy § ABs, Lee not Se |
Pa Gods pas eng ontestebhs SP Th D.C Coley adn

| [Poe cleans te VONer oes wk sedi Ww Nae inser’ pels Mn Soe a.
vis 's Conte enveree tay Sete provisions Wheres bok mtherttis Is

UM Teton oS fT Ui cles ow § WAL —

Clark viclehone ssi
Os, Sent ON Ne or

SMe Le Vite Ww-

 

  

 

 

    

 

 

 

 

 

 

 

     
 
 
  

    

 

 

dh AA. On New everd ev
[Sede Bickon) ov ms Up
Ay Yo ln e ok Rebbe Ess 2 ei Aan Deisocar, d \ec =
Ges cr “AMOS oY a “4, sag (han n i ,
a Sdn he rapnboten ise ei
“keel Salah wasn be

Miya h a Sy eels so sie cng

co pie OM & OC ama’
Ll Ni ’ “Sage eet one Sf Nels govt a a
Meu. sauna eS neo Soe -

   
 

  

 

 

 

 

      
 
  
 

 

 

 

 

  
 

 
      

 

 

LES flesedloupage FDC Cade 5 MEM05.

 

 

 

 
Cage

Reet bl cheat cry

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 7 of 40 PagelD #7

aw. Xocthe aoove. Tecson_ on alsne, Ne demad) wes & ohio. —
\

 

 

em Whe, shedboaly= mea) ie nN ee Velen Fond
a drt ans ON BACAIOS. O°
OS. The den began fle He paioner eBay tthe
We \We recenls Ree ga UN - Se corenbinentcon) XO wo sucht a

 

    

   

 

 

 

 

mS TheSemad held, “Ths denobis sd erecdins oy

 

7 we Kove OY pours.”

WAG asxiomokic We lbe, Avkoner cal on cloinn Ww. Ses i
: a C3 ese Lidna Sc \G- AMG)
OM CECE8S Ne

 

 

pee Ul “eee Neagk Wood sdk fae dO

 

(CER. SHAS CY ond WULS.C.8 AIT Wheelers he

 

 

 

_ Canskho\ion. ee \Ye gettione’s demande YEE, anohtidens

hs 0 Condi ronals - Fenodinn IXESS

 

 

ee Qeievence

—|E76S%, 18S Cah Ge, “O18, YD oners lage aceon beokional, 6 eo

calvary " Perez ve

 

 

: eccess, ot Sve courts Shay boy necessihyy indbdks ned peti

. ToSvwiuerreSve remedies Shak wnuckloe exhausted

  

Pa eh ncouty” Daily, Cocker DM EAR GOT, CT

 

We. 0d). ce

   

vce nee WN SN VR Me Me AL NEV SING Nee MAN ON POA Aa was
4
‘ * F\Ss
1

 

 

 

 

 

 

 

—Tasalhy

 

 

 

 

 
Cage

2:20-cv-00012-JRS-MJD “Document 1 Filed 01/07/20 Page 8 of 40 PagelD #: 8

Sone See Et ( eee -

 

  

4c rat O04CA) \ysa\ pert oner's

t f i . le ) Thus sane Ruloelle Biseles

YB, The pekloner wl eabstast Werth Shocnngmoed oh

_ flondimely ine Wirep och 03 Ls GalDealin Frc de\i weed Nebo bing bok

 

 

a . ve beekienres bonus a ciate sgt ation Or chars abs oly seh oe

 

 

      
 

 

| RES

 
  

 

. hsring aac chain Soe reh “hod

 

 

Seks) VOUS, 3) Cyne) Skee i such,

 

bcetw-loss

oo const ar Ny aster pathos 08 0. Con hors—Sercon remem cle
~ Ikigits sth)

 

A. We pte rendls nye ‘ tg g grein eee sttitin. _

 

 

  

\enca, wecorys OW
ry Sel

isrerechion it Lh & Dest We direlly oes ing on

 

 

; ne ws Since. cemond.

  

3 Lh Q. Dal Jag elegy

 

ate wssthen,GoBienedy whee

 

Hors \ehbo, a RP-f 30% Dwisdhrdive Deleion Obert
| iver Se No. ’ Mas omer fone

i ‘=

 

[kien oa Ls & Dein wes
on ny

 

ocr vel eis heath aie necod8 Jose: after the, ;

 

   

 

 

 

 

 

 

 

d Beas mie sche ye—Seh ha eAion OF NS Si mesh We geil AS.
[Re \ves te ation Yar swidion or Burgeo UN Togs ras
LEVI Nat ove. Yew renee os mbes he a

“oO

 
Cag

&

2:20-cv-00012-JRS-MJD Document 1 Filed 01/07/20 Page 9 of 40 PagelD #: 9

aonerd pepulesion NOS o. S@Cious \\weeot » ik, praparky, sell stl

 

cher iomtes, octre secunly oc orderly running to bbe nstthukon

 

ASE * Mend Extorkson.”

 

SS. ‘Thelen etalon’ Meons \\ve doheining oF property

 

From oncbtters witty (nis, consents incucal boa wrong balise Dracus om

 

\\reabena Sacco, Violence, or See, ocunpercdor dean \ Cglat M AS

 

S.C. 3 AYSACEY CD.

 

 

3G Vk generics Nema nae Ea, Leal) pon the

 

 

Cb lysis pos Yes, CVA Tela Walk Courts wis
CG flu SAA age Wh Narecks oF \ikigebion \. warcanstth the

 

extocrign, “Whar opecy Waren ibige\ion tn edd Festa She covet:

 

exd\sinedy’ ww iS Up Lo Nec Cole, un) \\neie \s mo — teste peace reste

 

reticle cesclve Ve waster, Seporeling | Ve ‘diky Sree wnue Vee honesty

 

Fron Nahonesta. Bddson PCy. Rentes Low Tom RC, Ys VU, sv

 

 

 

Dek, LEyrS AS4XS, No, AG CAADS7 CN O-TUL Fehevena 6, WAS)

 

od * N AL Cea\wronal g chek mocks on) chelins onthe \

 

| callecing Cases).

 

 

Si. Duin «Ai 4

 

BR drenobrc \cbed Wu Se Nigorks “uk OVE asthe,"

  

 

 

ie 16 \naweven ovals slate We ree andy Lon \vR& cents 0: S
obra Diclly oA) Grconstalhanly We geile

 

RR. Mocesies CS chad supe aS ay, eueew Dasone NE on

 

Cond Monal Ad proccess ‘te Aehe C aks 4 pecs soa comme he

 

 

m re \yane cane es

 

cDigicl ba Whe Sere Crcecttin AA

 

 

 

pesoner coonnat lee » \sdghinakin GAY Monnerne malking CH veesonicla

 

cle exercise Yack aly "9. Please Seaclso banaue Lane, AVE

 

 

 

U.S. Dik LEYTS AGTI, No S46 AGSS (UD. DAL Febryey

 

ASA

NA AIGDY oh J-9 (ois bleh \ikey lian). ~

 

 

 

 
Case

2:20-cv-00014JRS-MJD Document 1 Filed 01/07/20 Page 10 of 40 PagelD #: 10

F They Decemeer Aah, Plotay

 

 

 

a set dee met Mrs Seldh\Nicas davged ihe

Wicaucner QW pone Mes Niersian,

 

 

[Reelin sponse J

co! nie Di sigh Mea | Cownithee Chenin IDL y

 

 

 

reports

  

 

or cece Yes

“aR, TW Cres cince Wh \bdelhe hes been nebledavert

 

 

oak TROP palicg now allows Fecsindle—momber YOCS .
wisy Cons. eb led hom OQ) mew

 

 

ieee bve st

Wines eid-he Epuc\ Reledhot or Due Bcess or both
wink anes -

   

 

  

 

‘TpeWecat be shay, bol

 Licomerces,. ge wmicroplnanes. .

iW ede chaice Wrthe peli cones, Nee ODC ees’ gresleh
Wiest Vers) uteellhenoe no

 

NB. Ssecte 8 ot SY sece ove _patshacmpucbed

 

 

- : A pockets eee the UiLos," XT Ss Ny pret

 

/ Yon one, TOKE

  

levant low Yiegely \pes’s Am. cbhache aw

 

fincic) Rr tepect 1S unconstihliana): Wa TW

    

AW unuedadt Mn i's [sich _
hosp inyelt tin 8 oe

 

 

prego anh cay sching wa ELI

Yo He UOC AWAKE

 

_ Lmmurideys” The gakithoner tora

 

comet untivnels cad S ou teredi ok me eckeqoinde Wit

 

 
   

 

we c3 we\ C& Wak wes tke Secs A ech . -

 

ob edalansins dokrepes so an

 

   

Sh Susans

 

 

__ Me FSA.

Theme de ida ewes lacing
I \\eccing, oliver C\rereba K BO" ms
load Recommend ng nde She peditionar lose Worn

“suet sevect ad ne
SOR bag

    

 

 

 

= - Ae

 

 
Casé

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 11 of 40 PagelD #: 11

GT os Vine only sancbion aroh\ We DO Ga) My pelikioner

 

ava,

 

2) Une nations wed ek Werth Whe tne ded tepart-

 

aS wan Balin Me S\N; \\\ieasy lack eaownlne comnot-s SO who

 

idkinc re ena rion o- aherloss wes ony a Whereas

 

WS. Kr cw Wi\\iems also completers BAS 244 Nokes o>

 

Disc pling Vheccing Rebie ne aN) lh An cleocla tes We

 

| NwLece VLOLATION (S)$" es NE rection! Rhademe, " nl Vhe,

 

NWSTE.OF OF FBusEt cs “AMOU/2Y" ie Nwree C3) Ders bee

 

Rebreria Eisele gclomitey, Mve | LNA der-tepers On We Veen, we

 

 

paitnoner elected, cx iis Sel epres enekive. Correcdione OR. eS

 

O\nerein Co") S. a, goal grnie iy name Fin ede

 

UG 1 The. gat onur WOU SN orbit werent | he. competed RP-AOIW

 

eo. lask-againlhe cond s p wits 19 the senlickion ot other

 

lass AWB oaly Copy Wheredhe

 

“1. S\wortla Ae bhe OSC \heceing , Bite, S \Wit\iems kel

 

Wye ods \yoner Wak Cd S; Vcore Veclwad Ly ee. \n sFreeres entekive,

 

on Wal We ook ioners emmcre Mrcive Wed \eeon esi

 

WB.BACo ne oe Nine wh COS;

 

 

Vedian No bye Prgnacte om) COS, ro comand af ee
Wade ne j \S a soa\ bo bb ye saab Wito Seson Bradley 5 wala Yo

 

 

Paine pel DO Ane ECE=T

 

cgainsie S\ sludges Ee eee ee A so anes ne

 

 

eters DO Beedle on Mos adh 20! A, COS. Vices ¢ cat wo”

 

 

Beedhes leone t rec dC CO oats “pepocted \nivw FRAC Reginral
Dinar lbauea, pacar Sie pector Coenen Soe \ We.

 

 

ut be Decertinent York Wo iscene corneckive ockion <4 tuk OHO

 

AA RSL

Ney, ond he remade ba as position Smhustcca) aaa ater he

 

 

 

 
Case

oo ae co 6o 3, ‘Wows
— Rader otriank encoureg ers
; or aSvon DED Be

2:20-cv-0001AJRS-MJD Document 1 Filed 01/07/20 Page 12 of 40 PagelD #: 12

CODRSDNET « DHS Brs Won, _
<u i WdCOns Nod et % _—

{>

rene Set

   

  

prarecr CO 5- be

 

   
 

a «pos rion Sphwak de ig Wtionl SSR oe
je Banas laut mare Lely te pte DhO Reedley cadlte

 

  
 

his ia onthe Comms ia} ty Sex ; Clonies insite Vhe FROP's__

 

onder [Semel SPD

 

   

» eevee — .

 

a roan

    

Be Vow : eli ws — Bob

  

 

| [eS e eaPrepiesed

Se beens ders + .

 

. uncnTreke wthln ge modell i)
a. re bres dd rse Newt tsanen A

N whee eet

‘aslat\ons. ‘xn

| Si The ites oa mace K. Or \o ibe WS vd a

   

 

 

Pepreseredive insted) Me recommendedion Sronathe-

— thece stun cmu Sto vameke. Mead 3 herche,

JN Crehve

So On verlag, December 1, JON ATA, Wi, Mea S lien he
wih Creasey RP-AdIAH Mead + | Lins |
Bakers he COWS) Gee pekhiowtosignad indi

  

   

 

© [Erie oe ipa

 

eesti’ ale
» SS, Whe selection NX Comsalor Be Ope wes snot Nee anle “cage,

 

. Thess. wom BA 244 Bon We SCONE Now? “A Bele c\\ege.

 

 

Son MOH" AOHAn Are AUECED *
cand Gee @ Phe.

 

OLAYVIDI

 

 

 

 

a S Balectan J Blediond” 42 Exhacting /Bladonel/ Pech etd be . a -
ARS ang

     

Nabe So Nhe BHO hewtng Cheng Fa |

 

 

 

 
Casé4

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 13 of 40 PagelD #: 13

Ay ede We: deat \aweuny, Nine “MATE. OF OFLENSE:” remerinad

 

“Ay Job/ od." The padtionerwal edits \ereuth Ve updh le \

 

BE-AGrIA4 an, batagom he canntidhadrrsksmng Ve spalickion

 

or other less rns onla ¢ CAou.e

 

By Bigot be Exitot dWerels them AL, the petitioner immerse

 

prepared outiter fequesk be ComsdocOee asaing \nam _ Secone ¢ cop les x

 

 

We Semen “AX U.S.C 3 SOM} D.C Che 88 Lo-Anos, Aa,
A2 3-Da, wr ABAD} Veena ve Lene Code j «

 

 

SAE KET Cth Gin NIK), eho ®

 

cl \Ne cstide Om anger stwles." b ahh pi

 

 

Orn, “Genues ‘zo. ekimela AAan poreote Dea earn ae

 

oc inet us Can gece cenit erdence ©" Blk

 

 

 

 

TW The Nhente SHO" cl the Unfeic Atbuth/“Weerng

 

 

Sh. “A Onsone- clulene’ ne \we pYocess ne Wes Abbe In a.pnsan

 

Jisciplinery, prorceding just meat two fem arements* CAY ne bes « OW

 

Vibes inkereat tel the dle \ss | wteNcred wrth’ wn) (DA, psocedres

 

he Wes s Aten e\spartist Cepaaud ction were ( onstibtionall deticcrerte "

 

an ok V1.

 

Me ‘Nye. tess regunres ok pnsoners \n Sisciglinery ersiee’ Ws

 

‘ye Given CAY edwence (Secs A os (pale neared) wi watten nate

 

wa “cma VileXtonss OD ne appoduaty to lye hecal brekane on

 

 

impacted decision melear} (>\w OLX vite coll yftnesses oak
pet shone tc O Sh ! Riau, Msrrnoel Sc. ve

     

 

 

 

 

AZ KSA [levees

rude odions oo

 

 

 

 
Cas@|2:20-cv-0001AJRS-MJD Document 1. Filed 01/07/20 Page 14 of 40 PagelD #: 14

SOher as We! _!
i eg Morcoroy ook iS Dive ron, eaten thel-results

. Yn of arise y Sen Pra ee Or Chl

oes tan A eet son ARI- Mase meer Ve cn
| prereqcisi Stor Wigckion— | 1S. Seonglthdianclly

| ie \ehedh lox \ ne Sere 2Cmgas, coms A. DASONS
MM ralong oh a teasonalde obtonps Ww
Wocbthod sahtsecaae te Nhe coco! Salles v fe
(PS On EAE Decnhe 204 Jon telly denthdly 400,
vie tings ley conine nest Regis Cpe Vor ann yi) |

| \Nortnheton calead ire gow onerwWhen ne CxPecte “Yo see the DHO,” dee

GD. The palioner reche Wnotlenses

| : ite 4
op 64 Braga She tp le topott athe t LAS QV. ‘Worden
oe Chiely Led pan WS, Yeas obexper 3. ~ connoul oer) Made ih .
Tp Snadkceneinlgbecktirthe Nail IueWe paioussan the OHO,
Lathe 2 pelilione hus Formally eg we the re tee we eajoinsh

- ‘i sphistions or ater loss athe “eu ) DO NA 2» sorueillence recordings -

 

 

 
 
   
 

 

 

 

 

 

  

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 
 

 

- E Mary et Decreuccuy Cleredn the “eumacss kw be ‘pusove eskene!), .
C3. , Sy o mania iro vcd hiesd weg \s\roner ca Vhe a

| Jp ed Sraglnegrhgonny SRerCheos he “AHO, :
ce G, Teeth {NO Ae seppork | ‘septa Ms 4
a Pipa Lnpar sa Se Sy exconlergled os he Seng

Nacisions, ine ta teas AMwing \s ihe deo hp ohrarce ‘pally oa

- AWS Magrentt —ncangtitotiorel \ saplinoy 4 tener’, \nterebliy pees

 

 

 

 
  

 

  

 

   

 

 

 

 

 

 

 
Casé¢

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 15 of 40 PagelD #: 15

Prisonecs Yar like gahon oad \ Mane b ournelists, morntens debi iis DHOs

 

ore vet cenglayees Se Nne Rally or Facile ob ebatch Yr ed hescinas,

 

 

ke Lely conespon)ing FROr ‘ceattnd Aza This aimmicld dle Snel

 

sea a wsiigurcegtion Seieatralils ond Sele dlnmeate cram the PROP

 

oss gerlgctenIncnging Ne nae a alien 08 COS. Hewey

 

eee pa th pe bea) VAG such nede\ile oy

 

Nekedlnmet exits N® ER! Kas Sondh Orreclnes’? open Ler or adhiglt |

 

CA Awe 0. DEOs _ Veksibe Perk Same raends i anerte c a \no sosten| i

 

Ceune Ken mgladning AdPnanlaess.

 

GS. an feos ons sm exclon NUE. onl relegate bs easuppoching Coqumesty ,

 

YW respanbutwes M Sct bua lau Ye os) wwdiccle We exctorhion henge

 

CG chaste pakitioner cite wo such, Lv, existe ma thwns Jog, Necenboer

 

Ahh, AS, The Ole ) ots Werte yo V sdanckive ont Unusuel

 

[rush on Necomlee ROL, ROLY,

 

Le, The demu exglilly coms dhe nova OHO Fer ECE Verte Wate,

 

 

 eson Revdlens on Way nocorel hedup, Cn ECCT ere Wee craplayee

 

Fm nomad ToM Reger The nes te esstabein he ofpecrece S

 

inapecticl hea \erelrore > cee bn\ epee om Fram Wecng Ye chemo,

 

GL No clam dite Gory Fie~owes ERP CQ wel Sew

 

Vooases Chyuns curable on A=Sley wnatice The Festes dove Cuatnas

 

 

yy OO. WR Sacked on eanpliogce x ECC Vere ouke CR \wia

 

Fanomnesons) CS) Processes Scorer on) depos eas AN Sle

 

ak.

 

G8. Ve Noho ced why vis o.. COP Sake Semurh on) Vnoreon,

 

on ov Ve sevuty C1d) ac So jemes hd, e500 Bnd eu We \wighh kc.

 

o4. Vhe. te bade pskskinnur St: Comseloc &. Der helmed io

 

 

pepsin Drcnes on\ bepes Hin vl eras, owen ss ax

 

AS Si

 

 

 

 

 

 
Cas@}2:20-cv-0001AJRS-MJD Document1 Filed 01/07/20 Page 16 of 40 PagelD #: 16

| erectheasi th he bl ener 8 SY ShHrothen nel nate

Jelou—\e Saas (become C6 cackepelete Shean Whos

{Te Mpc . .

TOTO oa eg eat ial hae

a Wis SP repre eke ot He ren id Ys ‘

 HCaS. esses sng bb ee ely

Wes Sou on titel fe G 8.
“i LTH Lge mC

   

  
 
  
 
 
  
    
 

 

   
  

 

 

 

 

 

“Ut Deane Site Ye
- pees Bedi raloge
| lest note Shea oy Ye srapabdiate even ae Do Bedleg Snes
. et Secs epcebicaler adel my \e: vl ancsees cl arabe Sel =
; wits isch Bod ner ye CDS. Provesy Co WW) Neuer be On
a rep ‘ Kl cet erat sh Whe Fegde
Leeteese FERSSic gyn a Radley Nex wes each spr.
[wiv Fron cou ommbdrch enkdectby Eon COS. « Vreowend Qe eat
a parse wen rorehove clso Ms ten) va sence Swi
Jee. ~raandehed suv Siveadhy on Wee
a 0a oles Sere vag KAT
[she Let carbone diac Ysae Sp dgeas he
a ne See enrol be expec ocala os
diy meaty tn ll situckions Wher ‘\wdues con TVWe wena)
cou Speake vazteler oe. DUO} ws be Dreserves Bolowrthen Gea oo
. No ES ‘ySgpe pn ete en aac ee nen on

 

     

 

   
 

   
   
   
 

 

 

  
    

 

 

 

 

   
  

 

 

 

 

 

 

 

 
Cas@¢/2:

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 17 of 40 PagelD #: 17

 

Bute NORD caked Wo galikione iS: be Ws in mink adnan shebh
representebiues on) We palaiitrer quale Awmmay. OV «

 

TH. Ve hbo 3 sees giddy «MAS Nhe pals tora tao ConkBaring

 

Wan Qa DAL. else OC Mh, a Sowa on Woes (tnd y= noun) cont hey Wes

 

 

nou lie loccase he walls We secon cakes. COW esis duress DCW
Slur Test shh, SA onl, Lae wh woke Yk awit Cen Ine shat

 

cepaesentehives )

 

AS -\he pedabion gr proceeded, My Nome c. shnna Rotherate® sd

 

\\. AND pcocenlad Mi bop aes Wes Seu, Wubecch \. natwancke

 

Ret ith,

 

IG. Eau he Nata: mado ue on wericchong Male all he

 

dolali ners Mo} Ces ys notwok Bats oc) yeni ills he nens/ al Le |

 

ae SF ssigorunts Ne case We Ys iS cacanclesyee ECE THA

 

 

cha | Lanous well aa) orawtse be nase wate aon de Semahis cdlitsses))
onic nat a treiore empleayee uta wolS wae Know We woeck—<Wi-

 

essignruats Sa Menu Won-ve: ‘ onch akon ah? ove

 

eas, isdbanss We Nod Con \ TEMA, Sn \neareissy the

 

_eprie oo Due Process os \e eles Sol be Scorenhg
ve Sew wether

 

Te The NSO cab Ye patton Hho y went \ bho wader woppt

 

Soe Aim Ov LWBrorcsabdives

 

1I€ We pebd\i onwresiall \aulong Wee ws cba und See be opm

 

Ov. dP rep eeonnleiue. on Me. ADSWS cncuseon) cheleo weolk.

 

TW gabibions Sed adh We cogent SPa sLSPrepresenbchive,

 

log La AN continu Waadleings

 

a, While Nhe galsb snares Taileang AL, MUO declan Made.

 

aro Wave Seg wen en copontea bbP hep schalie.

 

KA. Whe, KOWD esleahil Me gelalione-wenbed bes el caus watneasas

 

NES

OC < pecs ns enh dence

 

 

 

 
Cas@é

Theo eho p

2:20-cv-00014JRS-MJD Document 1 Filed 01/07/20 Page 18 of 40 PagelD #: 18

Dd. The oeliioner dere tne ADO Yeo vreme oP cadttererisoner |
roo tk maka he Gai Pied See hk

 
     
   

 

_ _ / Hel oye an Ne “

 
 

 

Wo onkinelin Ness ook Maing dened 7 _
Oeas «Mtoe sep $2 nd deal i Q, \

 

 

“Threspendld toNve Seren),

    

rea)
Yu uM shrebt, comprdvatsion, Seles

  

 

— REC ea “The pebtion ha he AD WOMEN werk Ye

raved hobs Me suvellace Rohe choi hdd

   
 

 

cet

   

 

— Reha th AA, ble chs at lercreportuntil obleest

 
  

 

  

 

HL 64 The ito hd.

HScAThe AW wae None becolh m3 Co
ny ner a. copy or Exiiiort Exlabit 4 even rae ak a

    

 

Tes nek Ses sein Ne ge “ower heute Sent na & Cop gy oe

8S, a tiehbet re He BH con cecomte

  

 

  

onterare oe eee ees We pet oner's SHA cee pregenteiy

 

fmt The gal

 

SETS Auald bde

 

    

D a stdPiepresenrctives

 

 

BI. Vee werdea-pgpo'at eat Chan ewig’)

 

   

 

 

PaaS

    
 
 
 

 

regisarteive ba toe

ia CA ressee ON.

Rey Si ney

  

 

 
 

 

 

cede NeW MSR snaked wens

 

Procol ncesrbeace ie work be greaane

   

“WUT Wiad Sie vere sat Sak -

 

 

 

—_ASSSM

 
Cas¢

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 19 of 40 PagelD #: 19

“es, 1d. Ve polibioner que the Some onsusess Ne gave to ne ADO,

 

{UL The WASR panilt) csivilir restdan indepen Ve

 

sebvles,

 

Ad. Thegclitions send Wabhe col partbhe shebles Fram the baw

 

\ brn ay resent hon \namse 3 Toho wold nots buble undty not-be

 

aides oie We BLL cunlal Monde \s&, hee C2) Degsleder on) Leal,

 

Lee come Seas Moc E Ms bo ceceie Nhe prankos. ton erste,

 

 

— 8: AS v0 goin \N \NeW ASR Neseree. Me paket

 

 

   

4, Nive god Se edie UlAR aon wenn

 

 

 

acy fea na VM C \ dre Vib, eu.
5 Me Ron Ne W ASQ was the havo Walshe

 

 

 

lk ats pauls ber Kron Sadioning propicy alibi

 

 

ete we cgqecl Whe WSR es Lenny ale feally Wks

 

edonina She Noo, altos CintadAnoumat tn he wek'bone-f ewelle

 

brelinanact be \\e W ASR, wees WhO ng 4 akodsite Ye doorway oak

 

Simaprane on dhe Conversebion,

 

oy From Nactimomar Seed y dae W AS loedkone) Sho

 

Keo Fram ladrin) Woe Suor Vrct-sbe Linaustouk Duct ell Whe gebittoner

 

WIS, An aldrna \nae Vroom Vita Luring Co strkeas dace! Ay Poeccme cheaer

 

 

on cMeaser beat Nhe WASK, Ne werden alvoin cagsiqls lary Sab nesvelly
Vey a) Wve ADO tie Wn colons on) Wa Ara, determina She,

 

odome oe hearts” ebore treleckes) skh vk, C3 Soon CZ Ve.

 

Apa shored laine «ie > Romulan \pelahor chads NeAce,

 

AE: The gebibionen disc dy hOWo Walle vee

 

on) Yale nb ansufftaenkewehice Deke lneceing The ADMD Fei gna

 

re golitioner a) dels arworice.

 

AS SAL

“4, in one We gaba\iow-to hue oi ene aadice nbs Me

 

 

 

 
desl

Case

2:20-cv-00012-JRS-MJD Document 1. Filed 01/07/20 Page 20 of 40 PagelD #: 20

ate bys serach ha a \niva a stern Fron bre wttness on) Vo

   

 

 

 

- oe Ne "enh anes

  

Aveo srrcl\epeaSrkere 2 Pleseseny ID)

 

 

 

 

8S Sephah goth edmespesfiolye kn Gabi

_[fedvids She MOHD moat

 

_ \\en tend ossithe “Con you
; presse a me lina @ oe Le he DINO Inecstg ue id ce

 

 

a pre eRe

, ABD. WW PAR nedhersewsdd vor presen ona, oF Vase Wainge

 

 

: Thy eee orn Mecham :
Tee acs wayne’
—_ \ner rae, Eabbit de

fees
Le res

“on Te od vconmad Ne WASR ee We rece” west, 2
= petthew en ef

_ AD? ally ne cle: Va {Brora ECCT, Teore Wak
Ae best pole Noise posse fo Yee

Fe spuina anarenhe COS. Veron tn eabches
NY Wohnen eae

 

   
  

     

Poa

 

(| Fogel eel ES
dt ABS -Vhe WSR: wes ele Casis| =e hn tein,

   
 
   

| wolhbore wh Mbe: re M cy Ads, we \ Conga NO. he

 

_ Meuckioas: es \veithy feyvire more chen
one DI oC

ane COL) comultekion eer
vie red wnckne-g om over Werescls.1 The

 

 

: HWASR never ors
 Hwek Doce

  

  

 

   

AS. WR es | 50) Ye. bere ele |
Yo the whines, bad She newer DI so. Ts Te, hem de

 

 

 

 

 

 
Case

2:20-cv-00012-JRS-MJD Document 1 Filed 01/07/20 Page 21 of 40 PagelD #: 21

NOS. Si wilecla, We WASR wes inter presenta, enardence

 

Revrertde Ly Ve Jamal ddtue. " Wey Nun Ratche ire, S\waleed as

 

Ot presented Nive comers Veale ga Weck Senegal) We golianer repvester.

 

‘Nak TW Wiis excheun\ Ve fy Ve pabitioner requested te

 

 

gantthe relevent etes, evn aie inal  Gerepere a ultiten

 

clement Encindustin ta the rece Far Cana scppees des pike Dey |
OMening Qorareph oun) ikem, S.

 

Ss Noy We Poti Hones celia the ADWo p Cenc Mo comers Om

 

cla Raduige, uaich coraordes Ne Leshimma SMe gekioneon) the

 

witness, lacbe ADHo resell. We sneha cecose tan WES Ninel

 

hen AM Wve Footea e oS cn) ines Leaky menu. pcoues Sei \ wesn ts

 

“VBE. o\\, \Ne Adhd \w) duke Copies ei sblutes,

 

Cees oe Ww ne ossomplinn Walthe W ASE prcengles Ve pabiioner

 

Psp le Lierau Me Mino Blk hy Cod use thew

 

tt AONE os Oc pubsps tn some chrcage wes Loreleyent-t

 

\e what cbse ne Wrote Ne gelahi mors wacthen

 

 

 

  

Wecning ne es (ag Peay WN ek \ ner th 1

 

 

ccnamentros exrvence— & scene skin \"

 

“AOA. In cn cunt, Ne padetioner Mowe) We KORO Wab\e ?

 

 

     

 

a geal AS); \ayege inthe bev come direadly Yoon De

 

Wa. s et Kens “tN oluine

   

Wakulla Va laagene OMA ONE whe ;

 

ceceiuay We Newer) colt Chote \as JARS ent yo! Notice on) Sak & Torna

 

\\ve na) Yee repaghago Wester de tebshes bol itewes c\eor he

 

Aa th's Ss Solame s depended on \uin acking CS Sle aeons he.

 

nol ONY «
\

 

 

ASM

\NO. The gation lal) Uy MDWO Dak We adedetepecwes
relelinbong cn dee \sak dnatbent pad tem hd lagen untied ads

 

 

 

 

 
SSL

Case

(ae ff Deke {cdo Tiws oq aed arte We on Legals get Ve
oo. ph et ence id nad VS 5 ‘6
—- |ladvery* \ustes \atoner psediches Mcdvence On.

| ma Sy ee

mon

2:20-Cv- 000121JRS- MJD Document1 Filed 01/07/20 Page 22 of 40 PagelD #: 22 |

reoxons Buta

 
 

Shh O88 disheikecart esses lata, a
[wes cur ede De Creer elivion. Theale belles do a welle ,

7 lyctinnee re Lenew Weblo os) Mee

 

NAY We ASD nara cde BEN Gettin
Ase Vy de tne OS3L A,

 

. . abi? @ d, then B pece se Dru Were Wo Schlseaiong oti, -

 

— MAS Ve MOYO never ck We WASR Se leave For Deb. rch

  

 

woul wdc here eave © Theo) re Coe \rehors, eA We Bx wes WA

 

[see poner nck othr Shen

on We ASW rewrih \ekioner = Biel ase
loetore Yan) Wim Gal. ¥ ost
* Sees While wr Sa eekiens oS) ns DANSS IONS. as Yelelal pach not

— Thadaddly vatele § Cu) Pimg, Scnugas beds Scher
IcalhecKivels wae Coden WWaeraty Se Ir AK

    

 

- Ine on) ese ar electronic Wesscaying Cw

| | |Protees 4 mene Loca i “i |Decision Ne
anitsy |
J aE g. We caklicbocrenawt t 6 wore cally el

on cabs

  
 

 

  

  

NE The NOWD sonchiondl the 9 Coes = —
Nueseven (0) Bers OCT, o AL-3S Ur

‘heme wilewes See
S. Ns dracadbe’s Iaelow aman ser

 
     

vigie

Fick

 

[yrs ed efi ooh aN see -

 

Fads, her dO ; xOA>, ww wht Whe exceeded te soac\ieas a

 

 

 

recommend bin you the UBC supss SEAS.

 

 
Casé

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 23 of 40. PagelD #: 23

AY, The Rebsbone Exhvosted We Neral lle Mwiaishrekive = Remedy

 

Pr occlures.

 

 

NN. oder contralling Sows Crvet precedents We.

 

pebition erhwsteh \\e MRP lpdde Relea B ele subi We

 

Vides petdichany, oksels musitestly—unconstitutionl, ok _

 

Cewalas yn ert read caclaat ie The cbscgventeckions cakomtsios

 

She respon A) Wacgers Noon render ie, AEP nove dn

 

Vhs peltiones

 

AAS Une pedibioner her cle aNkes Wedevdbele ne Wore lacs i

 

Cloiva Vee Newsies iniuackive, Oc Necle colin cediae tne rebels Siar ON,

 

\SSue on reki Jatt %& rhe vale > no piacess oo en houston a yi

 

uncudlsbalib ob ve ARP. CB deer Wwe

 

AA, Tracthe mms badbore lhe \chestineiderrreparls Ye pabs\ione

 

Krnals

Bla ounesas Oc\ewencos chebins we \\o wesc SoH ons \ Arne

 

(rickdag On wank Viva ee\ na Iwag Mn-relat ooks aes, The

 

per) ones Ware oh Lo a Spl ansate Ve hover, 38 Vs: NE ALA)! 4

 

  

Wel.

 

 

SSL ec Ch

   

US.€4An Cams \w\licie u, Lene,

»4SO

 

Cx, AI&Q),

 

Ww We. petitioner mek cal such Q revence j East Wwe /STAPE

 

MISCONDUCT, " oN enclosal uly cod stoma on) nied docomenteen

 

erdence: Ecaly Qnevence. cle oly AAS. Wok Ce ke we capone ales,

 

elecdy - \eekeighe’s Constsbodi onel cients ry eokitionars

 

AM. One such Qvicwence Wes cacindconliconsdoclA, esky dro cheive

 

We OD Se Wee Tet desronconsiby bone on) undinele \nciden\-cepacl

 

R\ os og cA inst We pebitioney: Moanestty punighin lan vee Come) |

 

tk Ae diye bathers een AD Taibo Ses Conver

 

BAA ce

 

 

 

 

 
Case

2:20-Cv- 000121JRS- MJD Document1 Filed 01/07/20 Page 24 of 40 PagelD #: 24

A. BN us or Ae Toe ene rehosedd bo aceogh these qnevenees

. Tles proce) suse / re MESConDs ty

; - cecompeniing  Saonaten

“pene Ag ONG we iw

  

Van miedo Me eke
gets ei ites We petbions’s -

 

 

ip “s

ATINAS3 = CS “WOK2.C

‘ao

     

Se peburing Yoh Sime aul.
mse lenoey erie

 

    
 

\X3. The pation tind spool ek ” ekal\ levels,

 

sponders ; \ Re

   

 

Thandie WRO-AAS Had wae
“Thtedwcen

responds waprogacs revo : Ages he 280 een _
[Radars Choris Whe “Bicale B

HCne )
dws ¢ hon gebtion also wrested

 

   
 

ODEs Te cablionwr expla dS wear tinelucrne |
rejedion <n ou, Mesa gents Pelee

 
  

a Varn CD months oa \kvonerliveler
athe austere rol he fo :
TESP en Thelhicrtng cack \Vones
ans, AA paktros llega

We presauchin eee,

  

 

Hesse udhose

 

Laer cSrvellunce Roeae AW clever tnbercebion with dee Rebekka

 

 

peer het

vy ‘\ na UAL Vad ronda wes the sd) eolal>
aia murs. S« Wh Vk

sr Me ceyeed Fotege

    

 

a Necbane, Mak sud BP-\—o0)

ke cece Se Remand ina
. SSEROeA Coe)

S Then veel bale te gb Mentone
= epilneen.
the cc parerce DP he ;

Fhe. BP whthashte tes nauded Wrerewtele Fon
AG LS ARP requests We

 

 

- Hinge § ant would lee re Wy estes ha been for Ms. ke “
Wek en PHO Beebleg, \Ne Ane
es

  

~ Nealeces Nrak whan t Comes ke Me
Casha RPK, Ne Wek By a «he Bea)leg BPA We RP as

 

 

 

 
Case

2:20-cv-00012-JRS-MJD Document 1 - Filed 01/07/20 Page 25 of 40 PagelD #: 25

Yow be eh” watinin Ye yrgoninn Be Ress Va Rcke ARZGS.Ch.

 

NKSOy AKSA-GO Coo,

 

AM, ‘ CWS Sw paisonu ‘ellows petncenue \pterece’ yes VO

 

eS oNse ake bo ecrecley Woe paitony Wm bade \us bettie

 

 

PASO NET 2 lawoste\, \ax “vatnidrebtue Crumenies. Yorke nancy

 

PPS EAM LHS, 6500S Cs Ce. 1018), Plese see clso Wl

 

ve Shows a Arp SEO CLL Gen, Senora AM, WIT) Couaking

 

| Some soup), Tada onhlane a | Wn Rowivez ve ‘fog, ok F 3h 530) S33 7

 

 

 

~aw WAY, nal Srev, ¢ Cnudler WS fb WHY, BH (aM Gr
DOL |

 

NS. Neerts Sethe resp nn tee C prrecden on) Sepdueh Wy

 

| petioura® Wis coptes See done ca arker ARE Blige co hash

 

he ny oy ladle Nhons Wenenatlas he eeelos Vs Cow, Wouener, Con

 

ache he \aimaly pardodttor se Asse Duane Fan tered ade

 

 

AAG. Ac Cedlner Nebel ed ube, Wereelo vi) Vinten Aha

 

 

 

   

bagel glides ea Nhe Re \\voual

 

(istegresanbalion ond Wein Deion, Ross va Glee N3ES.G, ob ASSA-

 

Coy oN been. Sheng, 48% EW C1K, (84-KE ‘CAM Ca 2800)

 

[Caching the SifRReces th ares Kea lay frcsonars Woche Mera) ca

 

enctesnel acev ances ca) rina ec agi, Neill ve M ews for, 360

 

EINE, 6&4 OW Cine VOD,

 

‘\%O, Yoo lias Cou’ $ Wnterprelehion SMe drowe-cVN precedes |

 

S Contralling Ons ; ea S20 Ranson Vs Bucs, ols! US. Oxk

 

 

 

Lesa | FC nae, N “eh -ey ODS 3a-WTL_DLP (5,9. Z-

 

Paws ust MA, Ag ol AAU Corking Ross Vio Blake ob NRSQ- (2).

 

 

ABA, We: ‘aint Tightly on. Fy oaks an See ts Tssve

 

AS ESAL

\beceuse we reieee Yo nhapcek Se PLEA ‘So neccovs\s Co tore. permit

 

 

 

|

 

-
Case

2:20-Cv- 00012- JRS-MJD Document 1 Filed 01/07/20 Page 26 of 40 PagelD #: 26

gon ORG oy b ex Qlast Wyo excheustion reguitemene Awovsh whee

  
 

 

 

/ a ks 5% Cath

- lconinwe Ye enswer Other NePre wats be Sh

n reso a Cevencass Lewis ve WA cslonalon, SOOks\ _
eda O02) Grlone decker amie). _
notes: Nrdko ents hk. 3 for be
+ ate- the. ei sele ce
\. reporty \ustwotthe Risele _

 

    

\"32, Ve pelt loner Urey

 

RO-% bu-bebare Ve Labeslenncider

 

 

Wee

ARS. The Seve Grade Feeosies Wek ‘ sacle bo ee

 

fea peress ip qubviion Fer redress oq NEUACZS _ ‘Ws.

Tis Ane rants “Thom ISON. Abinto 36d z SAGA,

 

RAL CAG Aad Ti

  
 

 

, cre eee catishy." ZV: Keno lia of TK8-
| | Inclenrk tone tne wr

z Eigerstrudas evence IS. a.

AZH, Ov Ne inion) Ave Yabo~ nanexneoskion, conte

 

 

a ann OBarcav Loma Gle

Jorgeing Salling My Swain ni

— HCaeionos| exercise Au Fisk Av
a Ne oy Yne choosy Onesges NS sl edels & Couse. calm Mere
Pe Coarse’ | el Theda seams me ug Dera, :

| Hocus copier oY ews, “When the Yack oP ws

‘ hon The Sent Ce anh ose he

4 Masqes Com Wwe, We
a rs “Wetape gals. |

     
  

CF vt Nine erento bs | exercises olmesres. pater Neos

   

HIMS 1% S0_

       

 

Aga) Crone |
4 ote rsholplnei Fea, seahions cad Vea Since berseeliod

; exhwiskion becorga Tule le Ye \o a

Jeriey THE FR 4D3, 401 CHC
qonbchion muss on) Gleoas omitted), The Some i$:

   

  

 

d Mw the Ques. Ae Orns Pies Nand meted iik-te ex

 

_Pedkrinishrelve~renadhe reeds bee: pi tom coms

  
 

Vv oO sng Mt sue -

 

was}

 

MSve pation weiseh CALSS0R. Oe Vet cbr Se Ne —

 
Case

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 27 of 40 PagelD #:.27

Ve. M areovery UDAN delivering Sele ncddctegar he

 

pe svoners og ons Se Ana

 

 

 

Neng vme pearl gs 4,00) Vans “choca tte Kner ae nor
ue Ww know nhabecoanks a. respon) en hres odtar cMrenustse Jeshrsen)

 

When Seg wid Savant bas call, ‘Nehok BR cso Ve exqed rel the

 

paibiounbedtwed Coveks m hwy Chew

 

 

2. pecs on. contac Kemness leo hu mee WW. Ws on
Seiz A M relelichion Voc exercising ais \ree specs cahts wed

 

Corker see ated M 2x erasing Vrese Sone ct Calas a Nhe Shee Ved

 

 

Tavher clk dkecy avbion ae belkten” ol. “Whe Vcr oP ovine one’
pecom papery teshoud RsSbetcle deena pose aye

 

ordi, Firengas Fro exerdising lads aches Host Nvaene eaadbe

 

casas Q Wey, Gomez YrEV S, Osh LEK. TEIXRE, (ose

 

Noe AB=CU-L6EL_CU.D. Pi. She I, YoLe) A 4 Colle

 

hess) VWs realers dhe ARE uncuerlela be We pelibioners

 

 

 

VV, “Ve Vasken Dion C ont ee. Ren aN Mats

 

\2 4). Ve intent responded ¢ ommonta ovis Wo enntny aS

 

neunce ‘whamuts Bc ro Teunce en chy. buy claing colinns ‘yah |

 

Ae ida SASmey ucla CS ‘venseiring gavoners ne epung hg

 

 

 

 

 

  

ABdielinecs eR as only, Harpies \nave Se un She
cereshionb ok 4 Seal Kee, —_
we respon C meodkness. Yo Rae Sock (oSes Samosa.

 

A ats Se eg luis teconbbu-SA Seclenion in

 

Wail us Leaner sic, AS-eu-T0S08_ Cres) CoP) (3. 0.70),

 

deleling w& wistepnesantekion \Ne ts Gonads be Tats ( Couck\ wn

 

lode to: Secore. Mesitimclel oN enlirie ment Save Gow Sole

 

Years

Ras pose OX comeleling a telelichor, ‘was Sinclar ne 2%

 

 

 

 
Casa

2:20-cv-00014-JRS-MJD Document 1 Filed 01/07/20 Page 28 of 40 PagelD #: 28

 

 

Niede = sei

I Cae Shah the yes selek veh sleeve :

 

Voner [Z¢Ues On. such

 

: te Whe en he

 
 
 
  

  

Srl Gab Regen oP
ua VenPartenk Hwe-Sensibiie malts

 

| PET ee itwcbann tnt

ees Oba, ex lon org Motion

 

. - 1 Simss, | \ Aheonse vag

lade,

 

 

lake. AX-cu- ADELE-PoG-Caale C

 

AY, Oe one Sud Rxcmp Ms glee a See 2 Galestatl Ve ucntte, ale

 

FeSedote SS eck unde Warce C3) weeks Leder on “Sly, —_

rN Ry Sy yowsleds On Sune, Lo, x S19, some Yen CAB) -
S ipere Lor, 1%, Rs )\ine’) bun

   

 

 

Hrd OIA. Wendie te Movels hercession ob te pelilimes

  

nest ied D8 B. Sy od Whe \Wononthe U.S, Droid

eye Pal bed Novi bi Ree

 

 

 

 
 

Boos wince,

 

 

senstive 8 ‘s RW vin €erhed
Signdivce 18 ) od. OK. GH.

SES he en tone bine
Marl co trek Me pebst

 

ee

  

 

 

| Walch. \\ ow pdowr-bh

AMEE LAL. ed dekregdely

  
 

 

oo. Cour Wein + Oc si MG Nr UNnecessc 4 Chelcus) SHYESS9 Cah
odes te drow Ou “rhe pak or urbe t

     

 

(ene wees

   

 

 

ESA

 

\lophane— Sac ¢ sare | Lv nt Ie?
AGY TN intent gaat wank ‘se vers nents

 

 

 

 
Case

2:20-cv-00012-JRS-MJD Document 1 Filed 01/07/20 Page 29 of 40 PagelD #: 29

Cony oenakte Fron Ve suena. oO \e Creda, Poe vk.

 

£3) Md 4d Cth Cin OAL) « Such bene te mushy Wenn

 

Lruascenbficion Naxdigline. E Eidawedel Ve » Cuery 1 OO E3h dS,

 

 

AYA Cah Can WoW, Salng cS ‘hue a Tenable bene" bys

 

Suless ar co concrete. Q \ Comba ying Mie We cnk\ion & nal-Moaty

 

 

Unik Shik Meze-Relrigver “148.1 F.38 Ged, GOK CTY Cr 2015).

ANS. AW Ve tnsenl Cason Wor Q pmsaby concede, oh

 

continu dna Drive \ \Ve elbione Weta calle be Vt A Mens

 

sues a 5 entarce clebstors ert Womarts AW c_eshremt upon

 

lars Weer beyond \nls sathanr Comeremts .C Crk 8 -

 

-A%0S & va Meccessilae be ima cs well C3 CA Shesker

 

stdles Whe thy Ve gedsiour wel Sbencbho, cols x ine heedy—

 

eckicscdle Canin— We Cold \icche cacta wellebs Si ah ca dhe. oe

 

Nemen de ution Ske on only voendly Wuene doth we writs Like i

 

 

{el nu, Comicon, Ve Wnevete: weer Cones Calldrcl Camiaelaleacess Ce
\\eason Vs Beh, mT% EV ASE, AeA we 4 OW Ge WAS.

 

— Aaa, Tre lnekerk gelitian also connate be mente because Whe.

 

exnnks Ww conborversy, © NE conse oo craven Yek-euesling. CONeuls

 

Redeean (De Reon v Tc Veco, Sik Ew A ot, Agt4_ “Cy

 

Gor. AATAYS WWisoa ys Evebny SAXEDW ACD) AMG ws AB

 

CT, Core NATED? oN Unibel Siches v Legunas 93 E39 T3,

 

 

Tag_ Coby Cire 2OAD). Ths, Be * getbonr cobs ns. 2 personel,

 

Adie wie oteorne. xe oroces.) Mase “M, hin va Ldher CS

 

 

 

Es y\ Aaa, MAY Ch Ge AN BW.

 

AYS, Tia te, cee tel eget Seay expect ot

 

Co pesk- Const nna\ ual Ayan \\s oveded resi

 

 

Niayt. ———_e SNe Coste — On ’ LN

 

 

PMe responded ved) Ne Biskunnonberddy “needs, ARK TRRIENNE

 

LAS

|

regia Whe tina ‘) cccusihq » “ads Serer

 

 

 

 
Case 2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 30 of 40 PagelD #: 30

M *sconve dein rebelickion cqchat-\nts Lewet wots help onckeronre presented

Prcoreerahe glakirn las nik locale Yee
he cesscrn yncmrction be Serve coas, Oursucnt be ave) Breel- Courts

 

owee 6 ng neevica, The Btrinddtrpertines
\noresre vcreconcilesle wilh Yesen! rea hobs ons Yretrexel icthhy allow. the.

 

oetionebs casi Wig, Wow PAsoners in Sn unica libagek of ON) With with dhe

 

respon entct Dunn POS CCUM sheemorts on CMUs os iqgice lesa al cativities oN

 

 

idle corkalling US Suse Vente inde,
WoNFu. Maal) Boon SAN URG U.S. $y Cart alle

 

peony Tse gpese nomoutbeale JAR Jha paving Ve
dort-rcpart-is ehallickana, We halictony nobus We ncided

 

Win Cavett canting Necisinn nics va Lanes AS ve wile

 

 

 

  

 

 

 

ywicic

cepact \S Wonsests

wos. The First vaca repacr explicitly vated “Wve. caboalerea he
other | amore te Serve. process Se 35 a )
Apel 2S¥h, 2019 Conbelanoincl es the Fest pacts cublhery The me
onlccag re i me te comple sepvite)e

 

Amery The Bah ing et report chccgt Nhe orkibioner unter ‘ Praibite At
Code(s) 25916," Lies Usa Snel Facolavses athartaon celminelacbiuibys”

 

i
indading” C el Ng nsilIyodirortng procures, \yowever —

| howrale. =“ axles, eely eis Fon MWe polit one's Sc eleuerb electric

 

 

 
    

MesscaeS

messene WIGS Set (core wee ont ees odtizies OAL) sie

 

Wworr QV Teameneon W4¢

 

 

LAL The resin nd Whe neerebive KC
Fo were Led oveervnla (Moving Khe communica fwrs &

 

oe gabin \ang Ellas genes & “ony moles in No olfick cxol Loata {nasal

     

 

_ ae Uk as 5

  

 

 

 
Case 2:20-cv-00012-JRS-MJD Document 1 Filed 01/07/20 Page 31 of 40 PagelD #: 31

onssthning | WY ele enisalPin oxchong 2 Tac hubet ina, the che pAsoners

—

S Nansen Vs eC «

Ns eal Awe Wek indvencrepantre relic 4 decleres Tet We aathkioner's |
request! bo | Vs ates. ‘Yo conduc resecrela to locote. Wh Nuals. 7 hehalPo? " |

Die dhaclibigerronl We other eeotts Were shh natrepreses On |
Conct ele. de vet Aruclues pao \peneinch Al ind A Bavorahle auhesme" Linslea hk

| contemlabes—nar acl gabitinnen eat acthe, othe ecsonetattthe
ciharpqsonees Ac wort Bren h= Wes \o encale now) ate execs ovelid ee

rout orderan) Complete. Vo sorvice De prcess Wo pens ing Case.

 

   

NS xe: Nos were. wn Ne eo tione's rele we cleckeonic V ASC (
messcae. ta be rheueh Soe CAN Wansoes crys Retherthe. pet jones States

 

 

\wene Wich Cie athenpasane neers oli \S heving ehroWe bred ahd dwn ote

eliene “The

 

peep ‘be eecdle bos sane prtess on Who only Seas weve Ye hove on Oye,

 

WS on 0 minates over he urelken cust by \nowe co Subece clea pa Sve

 

be see Wags con bred eu \Wwe conterroo Messe Eaesame Saks, TV Aeleue

 

Was Che -olher pelsane’s nextel wad) relly cappreciehe abe ‘

 

ASH oe The God ncidete reper tneies the Spec os C) Cl abe i ‘ wor wads he

 

 

requesedsenives wir \alp execcrng aveli\ ecl-cacrantey wey

‘nage, Asie call meets eid Ve sis med tn

acts ‘palicies ~ Vhe petitions: v \nomeued) wea Yona uw _CeV\ g
cuughe bo Wie tn She FCT Terre Howe CMC) a leroy oad chy

shunnunds a ined onupserts Th aun alccing Contests he ation very qviddy

  
  

 

 

amb Feder readhobions, v ERE x Oar ahelem ents Camelia Tegal hkyites,

 

Tarde"), on Grwing ‘Spree Goer opinions Weak enplictl, gedecthis hele

 

eo Valle pavonas alte leg o\ purcs oS

 

\sS a. Nc pales Me Tak ing he bee Seeepact Wits Selyael As Ve geeitione

 

 

nnumdoerehs Plow 300 Eris © \ s Pek E- Vaca bed Reon" oN Rs els

 

    
 

 

 

3A

 

AYN bo Cte gabibioner nates tho ca ons owe fe: sODNé
ls oncevidee comics oe? She Wiesk nc Wetcrepadl Luk ‘baol 1 - Combed

 

|

 

 

Mortons Se telex oda ocd bei $ induc bne Lergest cosas Han

_& cake Were pon) Adon, wba She sechin inthe Picking L-repac Shak

 
Case 2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 32 of 40 PagelD #: 32

NSH. The “Dele Tad ded! on the Fisk nsdetereporkes Sates
dhe pebsionar on hpal Si, 204%, wes Cleccla heal AS, AOL" |
Corny tress We) Ek we Se) 4. The Vs ee or" wath SSL The come |

 

 

oweny Se CH Thode ole the bro ATERINAA wes, “ou /ia hora.” Aw
‘ne Jae ow CAA aoe oO Hresigaatute one reacting empleyee 3 Souns) bi iA Ry |
AS 5 wo) “Apal’ aA, Lore I X00 pm exits Ay ie Ler Senmty—h C9) |
\nours She the de On aids WS Be coms aware Obed Tacihak. " |
ASUBA, Nnupabe\ veesion othe Sede insiden-ne pad Ero Acerls nel

 

Sebivers Yo We pabsbionen seqs thal Ve De Tie Lnwestig atm Began
wc “pal 3S, LoAAGI Mean. Gil.” Exit B a Reh Qa. Te

 

courtly cepedts Lk re paitioner’s a ‘ob buthe Wes Woda” udten Caents a

 

Ne respon eats del vere a Vln the Redencidbdrepnel-od aceurdely Nas

 

\nconplalelg quites We pelstiones ‘Tne. ndrloeon quiver eCopyy Nhe

 

ectuc\ \ oles ec Ys Commuricobinns = pronegaxnents nite Wak, Line dente

 

repacrl Joxsnte reborn ony, Cc.EK. Lneondbaing.” DD, Bad Meth
tngestigclar candadeh," Vis cnpcreste( dhe nshationar) issaiditing aurtsick
oid in-the Comms on lachale a dnmabe. Cox, \ without asking a single.

 

FROP Ootica ois ina Suck snlicibebioa— on nore} 13, WO such meal Fea

 

omlica | neces Whe emncep\S C onstivtiondly, cepuarvenitae on contort:

 

cnsasrsionaly use, Diecw see Procuniervs Mactiner AAG US. 3%

 

 

CAQT4) Ciaveli Ding ager penalndcally=iavelil eskeickisns on the

 

 

contents APeonviched, pdsonars: OK antag ‘mails Maceover D) “| aN sqsteun oP Osoc

\ ~
Pes ats, Seypression Comes be \ yA Csckl BeAr ng a neouu resin cts

 

she Mg yon

 

ste tS caaskisiana\ \ schat Hey The Gems scores hen unten
Times Cary, Daikel Qrbes 403 US. 143, ad CANTA) Corcoran)
rikions Ons omeckions omit’) emrnesls ON. Dhece ib na _

 

      
  

 

Neu Wak Wo afm pansls he sete Wey OA well caNhe cig! de

 

   

a one” \Wedigos Vs Obscura, £18 Fe Supp 2S 434, “G0
CSD, x, Jai) “i chains amathe)) Crema or Ahuraicounls 124

 

SUE sN Ad OY Ce ROS Bik omer mnt pratea ions om trons the
Case 2:20-cv-00012-JRS-MJD Document 1 Filed 01/07/20 Page 33 of 40 PagelD #: 33

most \ealausla, cuca oo pAsoners! Aahhe Gillian Va Qui nln, GO% Ce

apes %2, RQ CSO Ne ’, AA%S). Ynbhe \ee ose riwsh author.
ae We pekikingss conwae | in \

  

 

 

We ‘ing Songs ie . \ \oe
ke Cheer Wace Shean rhichen, 6a ee
paakiones 5 \Wigetion- cela acrities, °

K=B. Missi Bon E Exit ¥ A. Od. Vewesresy Ww ol the petak Ne
explicit Make Siverng Rae on

cab dk He gation wll SPPSSA- CAN, casero a ite mathe Cl Chhe

  

yo

3 Wnsrns \\ae. Beackuracy onl oan sea Coa onl hehe.

Oise whecale deaneqes Mn: Ve instdrpebitian). ~
Assy S. Fuder reseorcn \ ae \¢ acs oat Vee rele cn ‘Priatabes Nek Gs LO

 

‘ (0'' wes N ‘6 1S Weert tn opel Ye sikuatiOns woe tn o Psoner sends Vnaudr-the.
physic aA Nabe or package with Ihe aabenttinn Wok Ws |
Veewiad ‘che o ates pasty un “A al Lebton Raacack isu Onbechve ane |
ox Policy, onbishing § Aasoners om correspon) ath p-casoners Mather
instikutions + contrast Vee pecm on Wake: Sn phism he. pebtine
sousbivelo on) Vre Person Soe wslrom he scichi\nek Wale werelerth 3
eor~apmon Coonkasels lackod-Vhe Sime

4A CB. The nerd de, Fitbor, Ppt XObh, 201 We gel
Exh % Consouell ane Nap \rersty nawnibits onan 7
My, Wabine Shere Soe ECE “Tie eg, Depertinent: Che seg Segueteok

 

  

oe Not cppeors Yo lac Pesacte ac We recent’ mnstep Orexentelina As Vw VW,

33

ie

ak Vs Lamer( siz 2), The peliiann’s \obhte Mg, S\erevelh exp wut ca We
roauek (onan We Rsue deUntimd ness ; od We Whela und ods XL

audtied bamudcbay Ve ealiionrwes tal be coh) Mac elect-mombders aot. |

EG TWhenal Srpabimntccs shetP re presackehives:

AGL. Vadeviahic\e pskioner wh \wS \pab gine call uh \wa. vale,

ines | \wis let sacte\ Comprar Cadbian Waa cane ads) de. wewants Ta

Ne curetelunlscapa ununlben Commearacctinn® soa. 23 post vedo
enrprcerradts on\ Wckonkrebel ‘aon cacnal aig how ney Srp tae

 
Cas¥ 2:20-cv-00014-JRS-MJD Document 1 Filed 01/07/20 Page 34 of 40 PagelD #: 34

dine a See win te Commune, Secillay, No ore on Nhe orside: hes beard
, [epe. orerenak CB) months, except attorneys or Te Le

\Soner's Sahn se _ a

4 oe ew SN Are Nr. ayy 41, comgletsing Ho -

ce Mere tS: wo sek oO Unter Communications vues bar he FORTE |

a BoB sche ai Ay Bs oath ee
a eo nO cota at Mele Las "over One pe

AAS <O Bk wiksubonbouecPaubalacheyn

 
 

  

-|

 

 

  

 

    
     

 

 
 
 
   
 

 

 

  

Me >a Vie vse Se oe _Reaetd >
en | Y rst aa Ine} Aikionety 6 an

_ ote Yet cownl a pam Ooch
AAR Bergen a aa sre We we pablo —
iA tA Need York canance Sd eh Se SHO ooh
[gotten Qemissten te Number Ye thei eit Cond tel} Buc),
Ole dtnadka” be She aa “tr Exlch 7 dA, hop. |
‘hs pabliows secs We G0 .

 

  
  
 

 

  

 
   
   

 

 

 

 

 

taal Pas oe ot mute Rat

 

 

 

 
Case

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 35 of 40 PagelD #: 35

uo, Whe gebhone salad COS» Heats oli \SPreptenobies

 

NOT Teds Ye gabstione- pepals Sd ols Shdemete

 

Ker We DIO on\ chon C. K-41,

 

reotc) ina Arwant Wer ona) Sno cles doy “S “eopubibelinal Thue

 

Or We Festa deat cepocks

 

NAS hye gelilions's ceyvesty CoS. Wenrea deliver Se dnd

 

 

Coy Achats DY) whelewsent be Kase Screven Vee Le \decertmed

 

Nook Sierevel\e wide tebe gelMione nad wosan) 5 UP on

 

cok cA bs \nvesvene.

 

ACI. \Ve pelbibyoner’s fey sesty CoS. Verve also secur Nhe

 

 

astin/Aheng ceconvhna Mor carliereonversein Vaeluseen the

 

galebamtar on Aged Siereveld, cozrencN) v. ARP Ne 94747, wy

 

wanidh HENS « Qe Loner osha) Na er Dy evel erly e-

 

Whe oles oF re. coal anly, be hear Wer

 

Surin cules on) Yhebche ates Shen ® ‘es she Qoes dleyecrh

 

Ounishes FOT=TA CMO jnmeles Re 0S cost Babe.

 

 

 

vy O Ve. gdsiowr jdlsn \aas BR c\cbeunants “TicsSsiead

 

 

   

S SRA COO A FRE SB loa Se

 

 

Gu StACAD, Taras te Niwa, deaioa Bane
zie Perret BAK The pabstionralso bese *

 

 

omer Lee ns cle eo reapeVenl \ywr wellresk Washo _

 

CES OX canduckes “ue bn ve \Ssue, conconsebianel nave repels

 

DO Brdleg cubher—shenps Whe cacusa cs alla, pp reer haw)

 

Pavlos We allege’, Ve scactions leon Sn Lan Ln vey whey’ nary

 

 

bee Whe. cxccugel ¢ Con exis aks Lowell vis Ve Se a
Bredlew expwmaes Vee ma Spctregasts Drscowry ¢ \ ns

 

WANN edi Weds les \ocen \unpen AO Voc ears \e

 

SSSA.

—— Ses. qskiou Ms \ clad hnis Condued nae puck

 

 

 

 

 
Cas¢

TH dadkeby gute to Wis Gack DAO Weep

2:20-cv-000121JRS-MJD Document 1 Filed 01/07/20 Page 36 of 40 PagelD #: 36

 
  

Bed, DOHA We padibinweheh hs
hex GAL eee Composire cs _

 

 

yes
|fece. pravmiler Copa, are pe

pthc Micra cos tensa baaehecagieth

— flacluy dbPrepresachiic, "s

I] ADS. Ay padvnur Bled. BEAD cgaindk DO Brdley,

TE NAG. We nedeimgnth, te peta  ndcrecdued ie

+MY

     
   
 
  
   

© NDS. Wher readin oclislerdn te the peli iiowe3 clelemae

Moyet

) Sone Hones

wren ~seren QD du 5 SPoen) ame Oud i.

 

Tad the eth Gully

   
 

‘

Sencha ge Monge

     

on) mn Unco ns NO Nona) neh Dee a

  
   

BAN weselhess

 

- Tpowlaslcemab- SP RnDings by

 

 

Hla BE-ABeskin

   

  

 

   

 

fs Rags) | Tee \SAre ds “Wee gakth oner Aked

Gee neue
. eh 1, Gosteqey Far as reese heey the thshede :

  

   

 

— [Bvencandbecmne mad sold
Co Hida, A\ Seve Le gelaioner ext
SG SL vA

 

 

 

   

on WP-AOs A BPAAS. |
vad Sew Werknensuren Std

 

 
Casd

2:20-cv-00012-JRS-MJD Document1 Filed 01/07/20 Page 37 of 40 PagelD #: 37

wa ay enroccemmenr Sutg by She aot ions’ Nephi Mo Benicmnin

 

Brawn, Yesq. ‘ lo estebligh valk Weppenel D\ ese See Bak,

 

N71. Ga Dune Ney WAG, We Bred dnc dea rpock-wes 24) extuud

 

lox, Nye Scumna Sorry STARA" wlnom enter Nw Sonct ance The nove,

 

Me DUO molec, lakWwre Roly one CAS passes: Oto

 

Seson Bredles.

 

‘ ED We reumodas Yar We RecPungenuht Seat, \EURTHER

 

Revrg DE PACKET REVEALED PTs Tas heat Repne| Noes

 

NOV MRT? sick TIME 2pauReeMeNTS. WwW MeOENSCs ot

 

MEMO Desvnletring onirvliness \ Not PRESEvT, “

 

NRA, Pleas & Terbi< Li Fan uMmeliness on Edit) ob

 

A Rel A} , Commatcon cnti uni mal {ness— ead well Sane We OHO

 

\eocings These con lve io Sens cogomute thee wis ~ recede,

 

paskure YRS eminendonc, Rider, ets stone 2xoumple. aired

 

nana, renebilans Wade sek TUAW y Pitas We ves nen eater

 

Wise oa, uve aclaitecer sla CommCrausluy CAs) wLncarslibshignals

 

mule We cant Stee rik chy Wnwnedtes with andiddive, ve ca

 

Yavolovs Wetted rc 8 acts «

 

ASX, Bow) won Sis Weppeniag te bhe gebihignesoqase

 

\R3. Tus, Wo one drer ‘whe hwogens ba nedenereioork-

 

SBBsKSOFA, We Qadsdrown celeis a Reson shee ta dhe

 

ovktome ww panteddin. Mackin ve L Wher ot AAD We col

 

oe Mrenise bona \ ane \ S\\ Eon bbe pelum te sdx vA

 

Cqnfinewuat bay \ respondent Sue tes a Siler Suey wedink peped=

 

on) with no Kener, wae tes re eke,

 

 

 

 

 

STARS

 

 

 

 
Cas¢

2:20-cv-000121JRS-MJD Document 1 Filed 01/07/20 Page 38 of 40 PagelD #: 38

 

 

 

  

 

a Ilse se ren CD wegen Whur rere

‘| ine wnewalone. ) VANE.
SASS. Te fag

to Yas C Maras gerd

 

Crores © oie cers known >
shige: “y

   

Merck r packs n Soke.

ee

   
     

come Only once, Cc KOR
ASG We \hammass cellig sive beng hot

  

Bose C0,
ASK “Cobcrmeales OA Sp ens rem eree, Las
— ASLAN S |

 

  

Two Vek ond wo chad Yor

 

 

wapos \ Jocoments« Ae GER, 3 SYS. QV.
ON a ‘eds ) “VK iano oS cates tts a on.

 

- Nv s\e-— oka “Aetnconesene ahs \ bh Corres wees Ye Wo

 

— fipdehnoyrs 25 CE Be BE SAEAAOY Ched Qj eh SHIN,

 

— eR9

1S POLS wormnenns Yo clean We DEGAS

 

 

 

Unconsttheonally \ces\a Conitions om Yhe. oe
Peklrone's Salty CoBrema

AL ANY, Recsoakt be Cova, Lege \oner \\snes oan Consttveh a
| x ve inskealy gabtin o8 03. 4.Can) Hoas—. S-coninemete auilcrighs, 4
— Ticham. Yel) pucsced to Saniave Connery SAS use 43 das) 7
ee {ee pedationer wstest dish Sede 33. JN

tl Maren eis oe estedidy Whe |

ua oe =

edt Excess Wee ic _droliing -

Came eb cninsulebed |

225 on chhur sudberreattn < Qos AWCKRSSAASAD,

AL. steppin geditions’s call | VB \reeurt a Mod samelires__
Thwekorledas, My \eoutng otoun she AWS. es es

is Ne Brak call take get ee -

NAA We gattiow’s ele ls ae adele
WAC,

 
Case 2

PO-cv-00012-JRS-MJD Document 1 Filed 01/07/20 Page 39 of 40 PagelD #: 39

aT geditioun| \% Ocal) le powspecers on) autdttcal

 

Mas oz Nee CER BSUS AACDecd Seto-a.

 

“ARB Wasp We oly SY ulick \\e. gatsti one Wes eur

 

Veen laure. Cenins om Backs er MW oy yaiat sero bive Seg _

 

NQU Tax he analy Sho cPislide bbe ealhbions-

 

 

 

heabssluasn tec Ow SSor, wh Re 0) mint series at (7% ln

 

 

OM gf 2 i ADS yc
Zontelns secclskele \WA Monroe \Wo 4 \s o

 

loadks. Cxlibt AD,

 

 

 

NLS PEE gale wh a livitol ane CO) Legal envelope

 

per wealte TA tude TE veld \» Sine copy crak aeons,

 

 

Cour Eling, ie: melhes Wimaposs Ne Be we los Serve Dracess
\peccuse Ne Ws reba rel so Copy, Sc  rteorle

 

46, Nhe. esponved wA\ eely reba Wah We petrhonr is

 

only mdbe CMy SH0 ab Nhis poi cer Ye ADO heen

 

|e couse We % engages wo hunger shakes and Wee \e \e vont) «

 

Tas i S DN na Nae Ve. celts onarS ockie & pre \eoe Se

 

| Speed | mM pertest oe Wo respaahent3 « \tleang Ws alls

 

bo the Clete MWe Carin SDP, be eyvesto heanng onah

 

MWe responlemy other tebeli chor omleck Bina Vs Comer, 5 Sypris

 

A. we We, {es oon) dala wien) \ monitarrbe. gation

 

\eskh, Vo re ore toes. Mm maaicel Pn teh expres

 

Taddhery rere Qe ober «Nant rlrelive. Sees, Jon Co' lg cA ERT

 

Ww none Deslas wars bovti ie Savkina wh ale. Releene Hor the.

 

CMY S80 wal cngthar \oss—teshteve. 2a io Copel _

 

cows. vous steak pplibon /

 

8 Trade Me. restondeat sacking’ Nhe quiches tomes phe

 

om) compa ber crue doors cy he wos tu nce 2 houae ofgalale cttomes

 

che o& on onsen, Sad } 20M, Glas Seal ve Ww We Fick Crude.

 

 

 

 
Case

 

Pt20-cv-00012-3RS-MJD Document 1 Filed 01/07/20 Page 40 of 40 PagelD #: 40

 

 

| day ports \hee 5 Ss ict wets 2

    

 

a ik aa doa,

 

eS mote ged Tid Sh He

   

 

TW Rexoedt Bly SA
Rese

 

     

 

 

 

a

 

 

 

 
